,i

marina
l .

~;,,J,;l 1\/1';;-\».1 \.
In the Umted States Court of Federal Clalms
NO. 16-1'7100
(Filed January 6, 2017)
No'r FOR PUBLICATION
*k%*$r***v\'**~k`k*'k*** FlLED
: JAN - 6 2017
GORDON R. HOLMES, * U.S. comm OF
* FEDEHAL CLA|MS
Plaintiff, "‘
ic
V. *
ir
THE UNITED sTATEs, *
1':
Defendant. *
'k
‘J:*vk‘k‘k‘k~k‘k~k*'=\‘**‘k*'k*‘k

ORDER

The court hereby requests plaintiff ’s consent to the court’s referral of this
case to the Court of Federal Clailns Bar Association Pro Bono/Attorney Referral
Pilot Prograrn for the potential representation of plaintiff by counsel

In the event that plaintiff consents to such referral, the court makes no
representation that the Bar Association Will be successful in identifying possible pro
bono counsel for plaintiff If the Bar Association is able to identify possible counsel,
plaintiff is not obligated to engage any particular attorney, nor is an attorney
obligated to represent plaintiff The court does not endorse representation by any
individual attorney. All decisions concerning representation, if any, Will be by
mutual agreement between plaintiff and an attorney.

Accordingly, on cr before Monday, January 23, 2017, plaintiff shall file a

notice indicating Whether he consents to referral of this case to the Court of Federal
Claims Bar Association Pro Bono/Attorney Referral Pilot Program.

IT IS SO ORDERED.